United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 96-3804MN
                                    _____________

DuWayne Melvin Gorden,                    *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the District of
      v.                                  * Minnesota.
                                          *
Dennis Benson, Warden,                    *       [UNPUBLISHED]
                                          *
                    Appellee.             *
                                    _____________

                             Submitted: May 23, 1997
                                 Filed: May 30, 1997
                                  _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

        DuWayne Melvin Gorden appeals the district court's denial of Gorden's 28
U.S.C. § 2254 petition for a writ of habeas corpus. Gorden contends his due process
rights were violated when the state trial judge questioned a child witness in front of the
jury about the child's ability to understand and tell the truth and when Gorden was
classified as a patterned sex offender. The magistrate judge carefully considered these
issues, and we agree with the magistrate judge's analysis. Having reviewed the record
and the arguments of the parties, we reject Gorden's contentions for the reasons stated
in the magistrate judge's report and recommendation. Accordingly, we affirm. See 8th
Cir. R. 47B.
A true copy.
      Attest:
             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-